     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 1 of 16 Page ID #:1




1 David A. Randall (SBN 156722)
  dave@hdmnlaw.com
2 Ehab M. Samuel (SBN 228296)
  esamuel@hdmnlaw.com
3 Paul G Novak (SBN 261388)
  paul@hdmnlaw.com
4 HACKLER DAGHIGHIAN MARTINO & NOVAK P.C.
  10900 Wilshire Blvd., Suite 300
5 Los Angeles, CA 90024
  Tel.: (310) 887-1333
6 Fax: (310) 887-1334

7 Attorneys for Plaintiff
  Compulink Management Center, Inc.,
8 d/b/a Laserfiche

9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12

13 COMPULINK MANAGEMENT                     Case No.: 2:21-cv-5042
   CENTER, INC. D/B/A LASERFICHE,
14                                          COMPLAINT
             Plaintiff,                     DEMAND FOR JURY TRIAL
15
   v.
16
   REALM LICENSING LLC
17
             Defendant.
18

19
20

21

22
23

24
                                                                             COMPLAINT
                                                                     Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 2 of 16 Page ID #:2




1          Plaintiff Compulink Management Center, Inc. d/b/a Laserfiche (“Plaintiff” or

2     “Compulink”) by way of this Complaint against Defendant Realm Licensing LLC

3     (“Realm” or “Defendant”) alleges as follows:

4                                  NATURE OF THE CASE

5          1.     This case concerns Defendant’s allegations that Compulink’s

6     Laserfiche document management software has infringed United States Patent No.

7     6,324,551 (“the ‘551 Patent”) and U.S. Patent No. 6,330,573 (“the ‘573 Patent”) in

8     an action entitled Realm Licensing LLC v. Laserfiche-North America Inc. for patent

9     infringement filed on May 27, 2021, in the U.S. District Court for the District of

10    Delaware and which was assigned Case No. 1:21-cv-00767-CFC (hereinafter

11    “Delaware Action”). A copy of Defendant Realm’s Complaint filed in the Delaware

12    Action, including its exhibits, is attached as Exhibit A.

13         2.     Compulink brings this action for a declaratory judgment that

14    Compulink did not and does not infringe, either directly or indirectly, the ‘551 and

15    ‘573 Patents, that the ‘551 and ‘573 Patents are invalid, and further that Realm is

16    entitled to no relief under the ‘573 Patent because (i) Realm failed to comply with

17    the patent marking statute, 35 U.S.C. § 287(a), with respect to at least the ‘573

18    Patent and (ii) the ‘573 Patent is expired. This action is necessary to resolve the

19    controversy regarding Defendant Realm’s claims of infringement directed to

20    Compulink’s Laserfiche software in the Delaware Action.

21                                      THE PARTIES

22         3.     Plaintiff Compulink is a California corporation with its principal place

23    of business located at 3545 Long Beach Blvd., Long Beach, CA 90807.

24
                                                                                       COMPLAINT
                                                -1-                            Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 3 of 16 Page ID #:3




1          4.     Compulink is a software company incorporated in California in 1976.

2     Since its inception, Compulink has pioneered the paperless office with enterprise

3     content management software. Today, Compulink’s development approach

4     incorporates technical innovations to enable organizations in more than 80 countries

5     to digitally transform their businesses. Customers in every industry—including

6     government, education, financial services, healthcare and manufacturing—use

7     Compulink’s Laserfiche software to boost productivity, scale their business and

8     deliver first rate customer experiences.

9          5.     Compulink is still a California corporation and has never been

10    incorporated in Delaware. Nor does Compulink have any physical place of business

11    in Delaware. Compulink has registered “Laserfiche” in Los Angeles County,

12    California as a fictitious business name. However, Compulink does not use or do

13    business under the name, either real or fictitious, “Laserfiche-North America Inc.,”

14    and Compulink has never done so.

15         6.     Laserfiche-North America Inc., the entity sued in the Delaware Action,

16    was a Delaware corporation formed in 1996. Laserfiche-North America Inc. is no

17    longer in existence, having become inoperative and void under the laws of the State

18    of Delaware on March 1, 1998, over twenty-three years ago, for non-payment of

19    taxes. A certified copy of a status certificate from the Delaware Secretary of State

20    for Laserfiche-North America Inc. is attached as Exhibit B.

21         7.     The only document ever filed with the Delaware Secretary of State

22    related to Laserfiche-North America Inc. was its initial Certificate of Incorporation,

23    a copy of which is attached as Exhibit C. No by-laws or any other documents were

24
                                                                                      COMPLAINT
                                                 -2-                          Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 4 of 16 Page ID #:4




1     filed with the Delaware Secretary State in connection with Laserfiche-North

2     America, Inc. As a result, no officers or directors were ever named for the company

3     and the company never conducted any business.

4          8.     Defendant Realm is a Texas Limited Liability company that with a

5     principal place of business at 5570 423, Suite 250-2015, Frisco, TX 75034.

6          9.     On information and belief, Defendant Realm’s certificate of formation

7     was filed with the Texas Secretary of State on September 11, 2020, and became

8     effective as of September 12, 2020.

9          10.    On information and belief, Realm was formed for the purpose of

10    monetizing patents that its affiliate IP Edge LLC (“IP Edge”) acquired from Xerox

11    Corporation on April 13, 2020, via another related company named Majandro LLC

12    (“Majandro”). IPEdge is a Texas based patent assertion entity that, on information

13    and belief, has brought more than 3500 patent infringement actions to date. On

14    information and belief, Majandro LLC is a Texas limited liability company whose

15    certificate of formation was filed with the Texas Secretary of State on April 1,

16    2020, and became effective as of April 2, 2020.

17         11.    On April 13, 2020, Xerox corporation assigned over 100 patents to

18    Majandro. On information and belief, Majandro thereafter assigned subsets of those

19    former Xerox patents to various Texas-based patent assertion entities, including

20    Defendant Realm, when on September 16, 2020, Majandro assigned the ‘551 and

21    ‘573 Patents, among others, to Defendant Realm.

22         12.    Since its formation in September 2020, Defendant Realm has asserted

23    the ‘551 Patent and/or the ‘573 Patent in a total of twenty patent infringement

24
                                                                                      COMPLAINT
                                                -3-                           Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 5 of 16 Page ID #:5




1     actions, including the Delaware Action against the void Laserfiche-North America

2     Inc. Defendant Realm filed its first patent infringement actions on September 30,

3     2020.

4                                       JURISDICTION

5          13.    This action arises under the patent laws of the United States of

6     America, 35 U.S.C. §§ 1 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§

7     2201 and 2202. This Court has subject matter jurisdiction over Compulink’s patent

8     related claims pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202 based on the

9     existence of an actual controversy between Compulink, on the one hand, and

10    Realm, on the other hand, for claims under the patent laws. In particular, there is an

11    active, substantial case or controversy between Compulink and Realm having

12    adverse legal interests regarding whether Compulink infringes any claims of the

13    ‘551 and ‘573 Patents, and whether such patents are valid, which is of sufficient

14    immediacy and reality to warrant the issuance of a declaratory judgment. The

15    existence of this controversy is demonstrated by, for example, the filing of the

16    Delaware Action which identifies Compulink’s Laserfiche software as the

17    infringing instrumentalities in the infringement charts attached to the complaint

18    filed in the Delaware Action.

19         14.    This Court has personal jurisdiction over Realm pursuant to the laws of

20    the State of California, including California’s Long Arm Statute, California Code of

21    Civil Procedure § 410.10.

22         15.    This Court also has personal jurisdiction over Realm because Realm

23    has purposefully directed its patent enforcement and licensing activities against

24
                                                                                      COMPLAINT
                                                -4-                           Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 6 of 16 Page ID #:6




1     Compulink, a resident of this District and a California corporation, as well as other

2     companies located in California. Further, on information and belief, Realm has

3     conducted its enforcement and licensing campaign related to the ‘551 and ‘573

4     Patents against other companies, who on information and belief, have their

5     principal place of business in California, including Salesforce.com, Inc., SugarCRM

6     Inc., Insightly, Inc., Freshworks, Inc., Asana, Inc., Thomson Reuters America

7     Corportion, Inc., Anaplan, Inc., ConvergeHub, Inc., and SmartRecruiters, Inc. Thus,

8     half of the companies that Realm has sued to date for patent infringement of the

9     ‘551 and/or the ‘573 Patents, and against whom Realm has conducted its

10    enforcement and licensing campaign, are citizens of California.

11         16.    Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391

12    and 1400 because a substantial portion of the events giving rise to this action,

13    including substantial portions of the development of the accused Compulink

14    Laserfiche software and the sales of that software, took place here.

15

16                                      BACKGROUND

17         17.    In the Delaware action, Realm claims to be the assignee of all right,

18    title, and interest in the ‘551 and 573 patents. Further, Realm claims to possess the

19    exclusive right and standing to prosecute patent infringement actions involving the

20    ‘551 and ‘573 patents, including the Delaware Action in which Realm bases its

21    infringement allegations on functionalities of the Compulink’s Laserfiche document

22    management software.

23

24
                                                                                       COMPLAINT
                                                -5-                            Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 7 of 16 Page ID #:7




1          18.    The ‘551 Patent is entitled “Self-contained document management

2     based on document properties.” The ‘551 Patent was filed August 31, 1998, and

3     issued November 27, 2001. The ‘551 Patent was not awarded any patent term

4     extension under 35 U.S.C. § 154(b), and thus, expired twenty years after its filing

5     date, or on August 31, 2018. A copy of the ‘551 Patent is attached as Exhibit 1 to

6     Exhibit A hereto.

7          19.    The ‘573 Patent is entitled “Maintaining Document Identity Across

8     Hierarchy and Non-Hierarchy File Systems.” The ‘573 Patent was filed August 31,

9     1998, and issued December 11, 2001. The ‘573 Patent was not awarded any patent

10    term extension under 35 U.S.C. § 154(b), and thus, expired twenty years after its

11    filing date, or on August 31, 2018. A copy of the ‘573 Patent is attached as Exhibit

12    2 to Exhibit A hereto.

13         20.    The assignment of the ‘551 and ‘573 Patents from Xerox to Majandro

14    occurred over a year and half after the expiration of the patents and the assignment

15    from Majandro to Realm occurred over two years after the expiration of the patents.

16         21.    Realm is a non-practicing entity. Its business is to sue successful

17    operating companies based on expired patents. Since its formation in September

18    2020, Defendant Realm has asserted the ‘551 Patent and/or the ‘573 Patent in

19    twenty patent litigations against twenty separate companies. In addition, against

20    some of the defendants, Realm has asserted U.S. Patent No. 7,996,356, another

21    expired Xerox patent. On information and belief, all of the actions have been

22    baseless and settled with a walk away or a sum that is substantially less than the

23

24
                                                                                      COMPLAINT
                                                -6-                           Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 8 of 16 Page ID #:8




1     cost of defense. On information and belief, Realm has made an unsolicited offer in

2     the amount of $125,000 to settle at least one action asserting all three patents.

3

4      COUNT I - DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF

5                                 U.S. PATENT NO. 6,324,551

6           22.    Compulink repeats and realleges each and every allegation contained in

7     the above paragraphs as if fully set forth herein.

8           23.    Realm has alleged and continues to allege that the making, using,

9     testing, offering to sell, selling, and/or importing of Compulink’s Laserfiche

10    software infringed one or more claims of the ‘551 Patent.

11          24.    The making, using, testing, offering to sell, selling, and/or importing of

12    Compulink’s Laserfiche software did not and does not infringe the ‘551 Patent,

13    directly or indirectly, literally or under the doctrine of equivalents. For example, the

14    ‘551 Patent is expired, and thus, there can be no continuing infringement.

15    Furthermore, the expired ‘551 Patent includes three independent claims, claims 1, 7,

16    and 10. Without limitation, claim 1 of the ‘551 Patent is directed to a method of

17    transferring a document from a first location to a second location that is required to

18    be performed in a “non-hierarchical document management system.” The method of

19    independent claim 1 also requires the steps of “attaching an active property to the

20    document reference which is associated to the document, the active property

21    including executable code for interpreting and manipulating the content of the

22    document” and “transferring the document to a second location the transferring

23    automatically including the association between the content and the properties of the

24
                                                                                         COMPLAINT
                                                 -7-                             Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 9 of 16 Page ID #:9




1     document such that, upon a triggering event and without use of an external

2     application, the active property associated to the document executes the executable

3     code which interprets and manipulates the content of the document into a format

4     such that the content is accessible at the second location.” Similarly, independent

5     claim 7 of the ‘551 Patent includes the steps of “attaching properties to the document

6     reference including at least one of static properties describing characteristics of the

7     content and active properties controlling behaviors of the content; transferring

8     selected properties of the static properties and active properties to the receiving user;

9     and reconstructing the document, but the receiving user, based on the transferred

10    static and active properties.” Likewise, independent claim 10 includes the steps of

11    “defining a state and behavior for [a] document by attaching properties to a

12    document reference, the properties including at least one of non-executable data and

13    executable code …; transferring the document reference and the content as a self-

14    contained unit to the destination; and unpacking, by the attached properties at the

15    destination, the packed self-contained unit such that the content is usable at the

16    destination without use of the external applications.”

17          25.    Compulink’s Laserfiche software did not and does not include any of

18    these limitations in independent claims 1, 7 and 10, and did not and does not infringe

19    the ‘551 Patent, directly or indirectly, literally or under the doctrine of equivalents.

20    Moreover, it is well-settled that dependent claims cannot be found to be infringed

21    unless the claims from which they depend have been found to be infringed. At least

22    for these reasons, no claim of the ‘551 Patent is infringed. The allegations in this

23

24
                                                                                          COMPLAINT
                                                  -8-                             Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 10 of 16 Page ID #:10




1      paragraph are exemplary and do not preclude Compulink from contending that the

2      claims of the ‘551 Patent are not and have not been infringed for additional reasons.

3            26.    An actual, present and justiciable controversy exists between

4      Compulink and Realm concerning whether the making, using, testing, offering to

5      sell, selling, and/or importing of Compulink’s Laserfiche document management

6      software infringes the ‘551 Patent. A judicial declaration is necessary to determine

7      the parties’ respective rights regarding the ‘551 Patent.

8            27.    Compulink seeks a judgement that the making, using, testing, offering

9      to sell, selling, and/or importing of Compulink’s Laserfiche document management

10     software does not now and did not previously infringe the ‘551 Patent.

11

12         COUNT II - DECLARATORY JUDGMENT OF INVALIDITY OF U.S.

13                                    PATENT NO. 6,324,551

14           28.    Compulink repeats and realleges each and every allegation contained in

15     the above paragraphs as if fully set forth herein.

16           29.    Realm has alleged and continues to allege that the making, using,

17     testing, offering to sell, selling, and/or importing of Compulink’s Laserfiche

18     software infringed one or more claims of the ‘551 Patent.

19           30.    The ‘551 Patent is invalid for failure to meet the conditions of

20     patentability and/or otherwise comply with one or more of 35 U.S.C. §§ 100 et seq.,

21     101, 102, 103, and 112.

22
23

24
                                                                                        COMPLAINT
                                                  -9-                           Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 11 of 16 Page ID #:11




1            31.    As a result of the acts described in the foregoing paragraphs, there

2      exists a substantial controversy of sufficient immediacy and reality to warrant the

3      issuance of a declaratory judgment.

4            32.    A judicial declaration is necessary to determine the parties’ respective

5      rights regarding the ‘551 Patent.

6            33.    Compulink seeks a judgement that the claims of the ‘551 Patent are

7      invalid.

8

9        COUNT III - DECLARATORY JUDGMENT OF NON-INFRINGEMENT

10                               OF U.S. PATENT NO. 6,330,573

11           34.    Compulink repeats and realleges each and every allegation contained in

12     paragraphs 1-21 above as if fully set forth herein.

13           35.    Realm has alleged and continues to allege that the making, using,

14     testing, offering to sell, selling, and/or importing of Compulink’s Laserfiche

15     software infringed one or more claims of the ‘573 Patent.

16           36.    The making, using, testing, offering to sell, selling, and/or importing of

17     Compulink’s Laserfiche software did not and does not infringe the ‘573 Patent,

18     directly or indirectly, literally or under the doctrine of equivalents. For example, the

19     ‘573 Patent is expired, and thus, there can be no continuing infringement.

20     Furthermore, the expired ‘573 Patent includes three independent claims, claims 1, 6,

21     and 8. Without limitation, claim 1 of the ‘573 Patent is directed to “[a] mechanism

22     for maintaining a document identity during a translation instruction from a

23     hierarchical file system based application to a document management system which

24
                                                                                          COMPLAINT
                                                  -10-                            Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 12 of 16 Page ID #:12




1      separates a content of the document from properties of the document.” The

2      mechanism of independent claim 1 also includes a “means for receiving”, “means

3      for maintaining name information, location information, and properties of the

4      original document”, “means for retrieving the … information, and properties of the

5      original document, upon a predetermined event”, and “a means for copying new

6      content into the original document.” Similarly independent claim 6 claims “[a]

7      system which maintains a document identity when a document is translated” that

8      includes the limitations of a “means for maintaining”, “means for maintaining”,

9      “means for determining a receipt of (i) an instruction to create a new document with

10     the name of the original document or (ii) an instruction to attempt to rename the

11     original document”, “means for determining if either one of the instructions were

12     received within a predetermined time”, “means for resurrecting the original

13     document”, “means for adding new content to the original document.” Claim 8 of

14     the ‘573 Patent is directed to “a method of maintaining a document identity during a

15     translating operation from a hierarchical file system application.” The method of

16     claim 1 includes the steps of “receiving an instruction from an application of a

17     hierarchical file system to rename or delete an original document; maintaining at

18     least name information, location information, and properties of the original

19     document upon rename or delete instruction; retrieving the name information,

20     location information and properties of the original document, upon a predetermined

21     event; and copying new content to the original document.”

22           37.    Compulink’s Laserfiche software did not and does not include any of

23     these limitations in independent claims 1, 6 and 8, and did not and does not infringe

24
                                                                                        COMPLAINT
                                                 -11-                           Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 13 of 16 Page ID #:13




1      the ‘573 Patent, directly or indirectly, literally or under the doctrine of equivalents.

2      Moreover, it is well-settled that dependent claims cannot be found to be infringed

3      unless the claims from which they depend have been found to be infringed. At least

4      for these reasons, no claim of the ‘573 Patent is infringed. The allegations in this

5      paragraph are exemplary and do not preclude Compulink from contending that the

6      claims of the ‘573 Patent are not and have not been infringed for additional reasons.

7            38.    An actual, present and justiciable controversy exists between

8      Compulink and Realm concerning whether the making, using, testing, offering to

9      sell, selling, and/or importing of Compulink’s Laserfiche document management

10     software infringes the ‘573 Patent. A judicial declaration is necessary to determine

11     the parties’ respective rights regarding the ‘573 Patent.

12           39.    Compulink seeks a judgement that the making, using, testing, offering

13     to sell, selling, and/or importing of Compulink’s Laserfiche document management

14     software does not now and did not previously infringe the ‘573 Patent.

15

16         COUNT IV - DECLARATORY JUDGMENT OF INVALIDITY OF U.S.

17                                    PATENT NO. 6,330,573

18           40.    Compulink repeats and realleges each and every allegation contained in

19     paragraphs 1-21 and 34-39 above as if fully set forth herein.

20           41.    Realm has alleged and continues to allege that the making, using,

21     testing, offering to sell, selling, and/or importing of Compulink’s Laserfiche

22     software infringed one or more claims of the ‘573 Patent.

23

24
                                                                                           COMPLAINT
                                                  -12-                             Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 14 of 16 Page ID #:14




1            42.     The ‘573 Patent is invalid for failure to meet the conditions of

2      patentability and/or otherwise comply with one or more of 35 U.S.C. §§ 100 et seq.,

3      101, 102, 103, and 112.

4            43.     As a result of the acts described in the foregoing paragraphs, there

5      exists a substantial controversy of sufficient immediacy and reality to warrant the

6      issuance of a declaratory judgment.

7            44.     A judicial declaration is necessary to determine the parties’ respective

8      rights regarding the ‘573 Patent.

9            45.     Compulink seeks a judgement that the claims of the ‘573 Patent are

10     invalid.

11

12         COUNT V - DECLARATORY JUDGMENT UNDER THAT REALM IS

13                ENTITLED TO NO RELIEF PURSUANT TO 35 U.S.C. § 287(a)

14           46.     Compulink repeats and realleges each and every allegation contained in

15     paragraphs 1-21 and 34-45 above as if fully set forth herein.

16           47.     Realm has alleged and continues to allege that the making, using,

17     testing, offering to sell, selling, and/or importing of Compulink’s Laserfiche

18     software infringed one or more claims of the ‘573 Patent.

19           48.     The ’573 Patent includes both apparatus and method claims, and thus,

20     Realm’s ability to recover any pre-lawsuit damages depends on whether Realm,

21     Realm’s predecessors in interest, and their respective licensees have complied with

22     the marking statute, 35 U.S.C. § 287(a), by providing either actual notice of

23     infringement or constructive notice.

24
                                                                                         COMPLAINT
                                                  -13-                           Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 15 of 16 Page ID #:15




1            49.    Realm did not allege in the Delaware Action that it, its predecessors in

2      interest, or its licensees have complied with the marking statute by providing actual

3      or constructive notice of infringement.

4            50.    Neither Realm nor any predecessor of interest has provided Compulink

5      with actual notice of its alleged infringement under 35 U.S.C. § 287(a).

6            51.    On information and belief, Realm has settled one or more of the

7      seventeen litigations that it has brought asserting the ‘573 Patent. On information

8      and belief, Realm has granted one or more licenses and/or covenants not to sue

9      under the ‘573 Patent in connection with those settlements.

10           52.    Because the ‘573 Patent has expired and Realm, its predecessors, and/or

11     their respective licensees failed to comply with the marking statute, 35 U.S.C.

12     287(a), Realm is entitled to no relief under the ‘573 Patent.

13           53.    As a result of the acts described in the foregoing paragraphs, there

14     exists a substantial controversy of sufficient immediacy and reality to warrant the

15     issuance of a declaratory judgment.

16           54.    A judicial declaration is necessary to determine the parties’ respective

17     rights regarding the ‘573 Patent.

18           55.    Compulink seeks a judgement that Realm is entitled to no relief under

19     the ‘573 Patent due to its failure, the failure of its predecessors, and/or their

20     respective licensees to comply with the patent marking statute 35 U.S.C. § 287(a).

21

22                                     PRAYER FOR RELIEF

23           Compulink respectfully requests that the Court:

24
                                                                                           COMPLAINT
                                                   -14-                            Case No. 2:21-cv-5042
     Case 2:21-cv-05042-JWH-MRW Document 1 Filed 06/21/21 Page 16 of 16 Page ID #:16




1            A.      Enter judgement that Compulink and the Compulink Laserfiche

2      software does not infringe any claim of the ‘551 and ‘573 Patents;

3            B.      Enter judgment that each claim of the ‘551 and ‘573 Patents is invalid;

4            C.      Enter judgment declaring that Realm is entitled to no relief under the

5      ‘573 Patent for failing to comply with the patent marking statute, 35 U.S.C. §

6      287(a);

7            D.      Declare that this case is exceptional under 35 U.S.C. § 285 and award

8      Compulink its attorney’s fees, costs, and expenses incurred in this action;

9            E.      Award Compulink any and all other relief to which Compulink may

10     show itself to be entitled; and

11           F.      Award Compulink such other relief as the Court deem just, equitable,

12     and proper.

13                                DEMAND FOR JURY TRIAL
14           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
15     demands a trial by jury of all issues and claims which are so triable.
16
        DATED: June 21, 2021                      HACKLER DAGHIGHIAN MARTINO &
17                                                NOVAK, P.C.

18                                                By: /s/ David A. Randall
                                                  David A. Randall (CA SBN 156722)
19
                                                  Ehab M. Samuel (CA SBN 228296)
20                                                Paul Novak (CA SBN 261388)

21                                                Attorneys for Plaintiff
                                                  COMPULINK MANAGEMENT
22                                                CENTER INC. D/B/A LASERFICHE
23

24
                                                                                        COMPLAINT
                                                 -15-                           Case No. 2:21-cv-5042
